UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1802



JEROME RUSLEY BONDS, SR.,

                                               Plaintiff - Appellant,

          versus


NORFOLK SOUTHERN RAILWAY COMPANY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-98-500-7)


Submitted:   August 31, 1999             Decided:   September 21, 1999


Before MICHAEL and MOTZ, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Jerome Rusley Bonds, Sr., Appellant Pro Se.       Agnis Chandra
Chakravorty, WOODS, ROGERS & HAZLEGROVE, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Bonds appeals the district court’s order granting

summary judgment in favor of Norfolk Southern Railway Company on

Bonds’ claims of employment related discrimination.   See Title VII

of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e - 2000e-17

(West 1994 & Supp. 1999).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.      See Bonds v.

Norfolk Southern Railway Co., No. CA-98-500-7 (W.D. Va. May 18,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2